Citation Nr: 0500351	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for a cervical spine disability, with fusion of the C5-C6 and 
C6-C7 vertebrae, on appeal from the initial grant of service 
connection.

2.  Entitlement to an increased disability rating for a 
lumbosacral spine disability, with degenerative changes, 
rotoscoliosis, and history of trauma, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South Carolina 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  After the Board granted service 
connection for a cervical spine disability, the RO issued an 
October 2002 decision, assigning an initial rating of 30 
percent rating for that disability.  In a January 2003 rating 
decision, the RO increased the rating for the lumbosacral 
spine disability to 20 percent.  The veteran appealed that 
decision.

At his hearing before the undersigned in September 2004, the 
veteran raised the issue of entitlement to service connection 
for depression.  That issue has not been adjudicated, and is 
referred to the RO for appropriate action.  The veteran also 
expressed the desire to reopen his claim for service 
connection for a thoracic spine disability, denied in a 
January 2003, rating decision.  

At his hearing, the veteran also expressed disagreement with 
a June 2004, decision that denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran is advised 
that a notice of disagreement must be filed with the activity 
that entered the decision--in this case the RO.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).  If he wishes to appeal this issue, 
he or his representative should submit a notice of 
disagreement to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his September 2004 hearing the veteran reported that the 
manifestations of the upper and lower back disorders had 
worsened since his most recent VA medical examination, in 
January 2003.  He indicated that he received ongoing VA 
medical treatment, and had received treatment more recent 
than that shown in the records currently in his claims file.

The Board will remand the case to obtain the VA medical 
records that are not in the claims file, and to provide a new 
VA medical examination to determine the current 
manifestations of the upper and lower back disorders.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain all 
records of the veteran's treatment for 
cervical and lumbar disabilities at VA 
facilities in Columbia, South Carolina; 
and Greenville, South Carolina, from 
February 2004 to the present.

2.  The AMC or RO should schedule the 
veteran for VA neurologic and orthopedic 
examinations to determine the current 
manifestations of his cervical and 
lumbosacral spine disabilities.  The 
veteran's claims file should be provided 
to the examiner for review.  

The examiner(s) should report the 
veteran's ranges of cervical and lumbar 
spine motion in degrees.  The examiner(s) 
should determine whether the back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination. Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner(s) should 
report the existence of any symptoms of 
intervertebral disc disease related to 
the service connected disabilities, and 
should report whether intervertebral disc 
disease has required periods of doctor 
prescribed bed rest in the last 12 
months, and, if so, the frequency and 
duration of such periods should be 
estimated. 

The examiner should also note the 
presence or absence of muscle spasm in 
the lumbar spine.

The examiner should report whether the 
intervertebral disc disease causes any 
neurologic disability. The examiner 
should note any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.  

The symptoms described should include 
neurological manifestations, if any, 
including symptoms radiating into the 
upper or lower extremities.  The examiner 
should discuss the effect of the spine 
disabilities on the veteran's ability or 
potential to hold employment.

3.  Thereafter, the AMC or RO should 
review the cervical spine and lumbosacral 
spine rating claims.  If any benefit 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case (SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

